DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of the single OMB formulation comprising DSPC, PEG40S, and a saline carrier; skin ulcer of the integumentary tissue; and a vitamin, in the reply filed on November 22, 2022, is acknowledged.  The traversal is on the ground(s) that the consideration of multiple damaged integumentary tissue types would be overly burdensome. This is not found persuasive because the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their divergent subject matter, e.g., treating a diabetic foot ulcer would not necessarily require the same methodology as treating burned skin, and said methods require different fields of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL. 
Claims 11-13 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. 
Status of the Claims
3.	Claims 1, 4, 6-10, 11-13 and 17-20 are amended. Claims 2, 3, 5 and 14-16 are cancelled. Claims 1, 4 and 6-10 are under examination and are the subject of this office action.
Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/597,259, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, in particular, the ‘259 Application does not disclose the components of the OMB composition of claim 1, i.e., the recited combination of DSPC, PEG40S, a saline carrier, and a vitamin. Instead, the instant claims are afforded benefit of priority to PCT Application No. PCT/US18/64947, filed December 11, 2018.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and 
distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 4, and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 6-8, while applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Claims 1 and 6-8 recite a method of applying a “compound” comprising a vitamin, a suspension of microbubbles, and a saline carrier, which is confusing because the accepted meaning of the term “compound” is a chemical substance composed of molecular entities combined in a fixed ratio. The term is indefinite because the specification does not clearly redefine the term.
It appears that Applicant intended to recite a method of applying an OMB “formulation” or “composition” comprising the components of a vitamin, a suspension of microbubbles, and saline carrier. Clarification is requested.
Dependent claims 4, 9, and 10 do not remedy the 35 U.S.C. 112(b) deficiencies of claim 1 and are rejected as being indefinite for the reasons set forth above.
Applying a broadest reasonable interpretation, the recitation of “compound” is therefore construed to mean “formulation.”

	Claim 7 is unclear in the following aspects: 
Claim 7 is indefinite as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Applicant has not set forth how the topical application of the recited compound (formulation) to the skin achieves “placing a tissue graft material into intimate contact with the integumentary tissue and applying the compound directly to at least a portion of a surface of the tissue graft material.” It is also not clear what parameters define “a portion of the tissue graft material,” i.e., “a portion” is relative terminology that must be more clearly defined as Applicant has not set forth a basis for comparison/ Applicant has not defined a threshold. And, Applicant has not set forth what is embraced by “tissue graft material” in the claims or the Specification, i.e., does “graft material” embrace skin from the same patient (i.e., autograft) or donor skin (i.e., allograft) or a lab cultured product? The examiner was unable to find a definition of “tissue graft material;” the Specification contains a brief mention of “skin or other tissue grafts” in paragraph [0025].
A claim is indefinite when it recites a result to be achieved without indicating the steps required to achieve it. Such a claim amounts to little more than a statement of intended results.  Therefore, the metes and bounds of said claims cannot be ascertained.

	Claim 9 is unclear in the following aspects: 
Claim 9 is indefinite as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. It is not clear from the claim itself how mitosis is “induced,” or what parameters define “some portion of the integumentary tissue,” i.e., “some portion” is relative terminology that must be more clearly defined as Applicant has not set forth a basis for comparison/ Applicant has not defined a threshold. A claim is indefinite when it recites a result to be achieved without indicating the steps required to achieve it.  Such a claim amounts to little more than a statement of intended results.  Therefore, the metes and bounds of said claims cannot be ascertained.
Accordingly, claims 7 and 9 have not been further treated on the merits. In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions).  
 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kheir et al., U.S. 2015/0164787 A1 (published June 18, 2015), as evidenced by Jang et al. (Toxicology Research 2015), in view of Wood et al., AU 2014203660 A1 (published July 3, 2014).
	Claim 1 is directed to a method for supplying oxygen to a skin ulcer of an integumentary tissue, comprising: topically applying an effective amount of a compound comprising a vitamin, a suspension comprising microbubbles and a saline carrier proximate to a surface of the skin ulcer, wherein the microbubbles comprise a lipid envelope and a gas core, wherein the gas core comprises oxygen, and wherein the suspension comprises at least 40% oxygen by volume, the microbubbles comprising a combination of distearoyl phosphatidylcholine (DSPC) and poly(ethylene glycol)-40 stearate (PEG40S), wherein the effective amount of the topical compound increases the concentration of oxygen in the integumentary tissue.
 	Claim 8 is drawn to claim 1, wherein the step of topically applying the compound proximate to the surface of the skin ulcer comprises inducing a continuous flow of the microbubble compound across the integumentary tissue.
Applying a broadest reasonable interpretation to claims 1 and 8, the recitation of “compound” is construed to mean “formulation.”

Kheir et al. disclose a method for supplying oxygen to a wound or damaged integumentary tissue, comprising topically applying an effective amount of a formulation comprising a microbubble suspension, and a carrier to a surface of the wound or damaged integumentary tissue, wherein the microbubbles comprise a lipid envelope and a gas core, wherein the gas core comprises oxygen, and wherein the suspension comprises at least 40% oxygen by volume, wherein the effective amount of the topical compound increases the concentration of oxygen in the wound or damaged integumentary tissue, (paragraphs [0083,] [0089], [0100], [0130], and [0133]). Kheir et al. specifically teach wherein the microbubbles are formed from one or more lipids comprising a lipid envelope, preferably 1,2-distearoyl-sn-glycero-3-phosphocholine (DSPC) (paragraphs [0009] and [0105]), a stabilizing agent including a polyethylene glycol (PEG) (paragraph [0113]), and a saline carrier (paragraph [0027]). As evidenced by Jang et al., PEG40S is a commonly employed PEG emulsifier/dispersing agent utilized in topical dermatological preparations (see abstract and Table 1, page 122).
Kheir et al. teach that the step of topically applying the formulation to the surface of the wound comprises inducing a continuous flow of the microbubble compound across the damaged integumentary tissue, since damaged integumentary tissue would appear to include a wound (paragraphs [0083], [0089], [0100], [0130], and [0133]). 
Kheir et al. are silent to the inclusion of a vitamin.
Yet, Wood et al. disclose a method of topically applying a gas-enriched fluid to the surface of the skin or any bodily location of a wound, wherein the wound can be an ulcer (page 2, first paragraph), comprising contacting said wound with oxygenated gas-enriched fluid (wherein the gas comprises oxygen, see page 13, lines 10-11) and a vitamin (page 88, last paragraph- page 89, lines 1-4). Thus, one skilled in the art would be motivated to modify the method of Kheir et al. and topically administer a microbubble suspension comprising DSPC, PEF40S, a vitamin and saline, to the surface of a skin ulcer, and would have a reasonable expectation of success in the healing of said ulcer.
As such, claims 1 and 8 are prima facie obvious.
	Claim 4 is drawn to claim 1, wherein the skin ulcer of the integumentary tissue comprises a diabetic foot ulcer. 
Wood et al. additionally teach a method of contacting a wound with said gas-enriched fluid, wherein the wound is a diabetic ulcer (page 2, lines 2-6).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kheir et al. with the teaching of Wood et al. for the purpose of increasing oxygenation to a chronic wound such as a diabetic ulcer, and thereby promoting healing of said diabetic ulcer.
	As such, claim 4 is prima facie obvious.

10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kheir et al., U.S. 2015/0164787 A1, as evidenced by Jang et al. (Toxicology Research 2015), in view of Wood et al., AU 2014203660 A1, as applied to claim 1 above, further in view of Gilchrist et al., U.S. 6,187,290 B1.
Claim 1 is addressed in detail above.
Claim 6 is drawn to claim 1, wherein the step of topically applying the compound proximate to the surface of the skin ulcer comprises placing a wound dressing impregnated with the microbubble compound into intimate contact with the integumentary tissue.
The combined teachings of Kheir et al., Jang et al, and Wood et al. suggest a method for supplying oxygen to a wound or damaged integumentary tissue, wherein said wound is a skin ulcer, comprising topically applying an effective amount of a formulation comprising a microbubble suspension, and a carrier to a surface of the skin ulcer, wherein the microbubbles comprise a lipid envelope and a gas core, wherein the gas core comprises oxygen, and wherein the suspension comprises at least 40% oxygen by volume, wherein the microbubbles are formed from one or more lipids comprising a lipid envelope, comprising (DSPC), a vitamin, polyethylene glycol-40 stearate (PEG40S) and a saline carrier, but are silent to the wound dressing being impregnated with the microbubble compound.
Yet, Gilchrist et al. teach that it is known in the art to produce dressing for a wound including a foam comprising small bubbles of gas and a medicament, to provide a sterile covering for the wound (column 2, Lns. 26-36, column 3 Lns. 37-49, and column 6 Lns. 5-19).
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kheir et al. with the teaching of Gilchrist, for the purpose of utilizing the recited wound dressing impregnated with the microbubble compound, and thereby providing a desired sterile covering for the wound.
	As such, claim 6 is prima facie obvious.

11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kheir et al., U.S. 2015/0164787 A1, as evidenced by Jang et al., in view of Wood et al., AU 2014203660 A1, as evidenced by Guo and DiPietro, Journal of Dental Research 2010.
Claim 10 is drawn to claim 1, wherein the vitamin is an anti-inflammatory compound.
The combined teachings of Kheir et al., Jang et al, and Wood et al. suggest a method for supplying oxygen to a wound or damaged integumentary tissue, wherein said wound is a skin ulcer, comprising topically applying an effective amount of a formulation comprising a microbubble suspension, and a carrier to a surface of the skin ulcer, wherein the microbubbles comprise a lipid envelope and a gas core, wherein the gas core comprises oxygen, and wherein the suspension comprises at least 40% oxygen by volume, wherein the microbubbles are formed from one or more lipids comprising a lipid envelope, comprising (DSPC), a vitamin, polyethylene glycol-40 stearate (PEG40S) and a saline carrier, but are silent to the vitamin being an anti-inflammatory.
Yet, Wood et al. teach that the wound healing gas-enriched formulation has anti-inflammatory properties and effects (page 16, lines 28-31). And, as evidenced by Guo and DiPietro, Vitamin A, Vitamin C, and Vitamin E each have potent anti-inflammatory effects and demonstrate an important role in wound healing (page 227, left column, last paragraph-right column, first paragraph).
Thus one skilled in the art would be motivated to employ a vitamin known for possessing anti-inflammatory activity and useful in the healing of wounds, such as Vitamin A, Vitamin C or Vitamin E, in the microbubble formulation taught by Kheir et al., as guided by Wood et al., and would have a reasonable expectation of success in the wound-healing activity of said formulation. 
As such, claim 10 is prima facie obvious.

Conclusion
12.	Claims 1, 4, 6-13 and 17-20 are present in the application. Claims 11-13 and 17-20 are currently withdrawn from consideration as directed to non-elected invention. Claims 1, 4, and 6-10 are rejected. No claim is presently allowable.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628     

/CRAIG D RICCI/Primary Examiner, Art Unit 1611